Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                September 24, 2019

The Court of Appeals hereby passes the following order:

A20D0053. RESTORED CHURCH ASSOCIATION OF GEORGIA, LLC v.
    NEW FAITH CHRISTIAN CHURCH, INC. et al.

      On July 24, 2019, the trial court entered a “Supplemental Order Granting
Attorneys Fees” and a “Supplemental Order After Remand.”1 On August 28, 2019,
Restored Church Association of Georgia, LLC filed this application for discretionary
appeal seeking review of those orders. We lack jurisdiction.
      To be timely, a discretionary application must be filed within 30 days of entry
of the order to be appealed. OCGA § 5-6-35 (d); Hill v. State, 204 Ga. App. 582, 583
(420 SE2d 393) (1992). This statutory deadline is jurisdictional, and we cannot accept
an application for appeal not made in compliance therewith. Boyle v. State, 190 Ga.
App. 734, 734 (380 SE2d 57) (1989). Restored Church filed this application 35 days




      1
       This case was previously before us on appeal from a trial court order that,
among other things, granted summary judgment to certain parties. In an unpublished
opinion, we affirmed in part, reversed in part, and vacated in part. See Case No.
A18A1269 (Oct. 16, 2018).
after entry of the orders it seeks to appeal. The application is therefore untimely, and
it is hereby DISMISSED for lack of jurisdiction.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/24/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.